DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments to the claims, in the submission dated 6/16/21, are acknowledged and accepted.

Response to Arguments
Applicant's arguments filed 6/16/21 have been fully considered but they are not persuasive.  Applicants argue that the prior art cited does not teach, or reasonably suggest, the limitations of claim 1 as currently presented.
The Examiner respectfully disagrees.  As previously noted Lee discloses a seal (the seal comprises the permanent magnets) mounted at one of the mirror head or the mounting base; wherein the seal comprises a sealing element that is configured to engage the other of the mounting base or the mirror head at least when the mirror head is not pivoting relative to the mounting base (i.e. the gap disappears after rotation); and
wherein at least a portion of the seal comprises a magnetic material (e.g. permanent magnet), and wherein the exterior rearview mirror assembly comprises an electromagnetic element disposed at the seal wherein, when the powerfold actuator pivots the mirror head between the folded position and the drive position, the 
	The Examiner respectfully notes that the claims lack further specifics or details as to how the magnetic material is embedded within the seal.  Accordingly, the interpretation of Lee meets the claim language as currently presented. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., further limitations or specifics as to how the magnetic material is embedded in the seal) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In regards to claims 7-8, Applicants argue that the prior art cited discloses “permanent magnets inserted into the shaft of the power folding actuator” rather than “embedding magnetic material into a sealing element.”  The Examiner respectfully disagrees.  The Examiner note that claims 7-8 were rejected under 35 U.S.C. 103 and not 35 U.S.C. 102 and that it is the combination of references that teach the limitations  since a vehicle housing is disclosed and there are a finite potential ways in which the material can be selected (i.e. high flexibility, low flexibility, medium flexibility).  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify the material to be flexible in order to use a durable and flexible material for the housing so that it is less prone to breaking during varying environmental temperatures.
As such, the prior art of record teaches the instant invention as currently claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 20140034966 A) (of record).
Consider claim 1, Lee discloses (e.g. figures 1-6) an exterior rearview mirror assembly for a vehicle, the exterior rearview mirror assembly comprising:
a mirror head pivotally mounted at a mounting base configured for attachment at a side of a vehicle, wherein the mirror head comprises a mirror casing and a reflective element adjustably disposed at the mirror casing (see figure 1, pivoting mirror casing is attached to a vehicle with a side view exterior mirror);
a powerfold actuator (power folding actuator) operable to pivot the mirror head relative to the mounting base between at least a folded position and a drive position (the mirror can have a drive position and a folded position);
a seal (the seal comprises the permanent magnets) mounted at one of the mirror head or the mounting base; 
wherein the seal comprises a sealing element that is configured to engage the other of the mounting base or the mirror head at least when the mirror head is not pivoting relative to the mounting base (i.e. the gap disappears after rotation); and
wherein at least a portion of the seal comprises a magnetic material (e.g. permanent magnet), and wherein the exterior rearview mirror assembly comprises an electromagnetic element disposed at the seal; and
wherein, when the powerfold actuator pivots the mirror head between the folded position and the drive position, the electromagnetic element is powered to move the 
Consider claim 2, Lee discloses (e.g. figures 1-6) an exterior rearview mirror assembly, wherein the sealing element is moved away from the other of the mounting base or the mirror head responsive to movement of the mirror head relative to the mounting base (repulsive forces cause lifting during rotations so that the magnetic portions are moved away and a gap is formed) [see translation abstract and pages 1, 7-8].
Consider claim 3, Lee discloses (e.g. figures 1-6) an exterior rearview mirror assembly, wherein the seal is disposed around a perimeter edge region of a lift plate (rotation portion lifts via the repulsive force of the magnets), and wherein a lower cover of the powerfold actuator includes at least one guide element that engages the lift plate, whereby, when the powerfold actuator pivots the mirror head between the folded position and the drive position, the lift plate pivots with the lower cover and the lift plate vertically moves relative to the lower cover to move the sealing element away from the other of the mounting base or the mirror head (the rotation portion lifts, i.e. vertically moves relative to the lower portion, during rotation via the repulsive forces of the permanent magnets and lowers after rotation) [see translation abstract and pages 1, 7-8].

Consider claim 5, Lee discloses (e.g. figures 1-6) an exterior rearview mirror assembly, wherein the sealing element is moved away from the other of the mounting base or the mirror head responsive to actuation of the powerfold actuator (via the repulsive forces of the permanent magnets) [see translation abstract and pages 1, 7-8].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20140034966 A) (of record).
Consider claim 7, Lee discloses (e.g. figures 1-6) an exterior rearview mirror assembly, wherein the sealing element comprises a magnetic material embedded therein (the permanent magnets comprise magnetic material) [see translation abstract and pages 1, 7-8].  However, Lee does not explicitly disclose a flexible lip, and wherein the flexible lip comprises a magnetic material embedded therein.  Although Lee does not explicitly disclose a flexible material, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention that a flexible material could be utilized since a vehicle housing is disclosed and there are a finite potential ways in which the material can be selected (i.e. high flexibility, low flexibility, medium flexibility).  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify the material to be flexible in order to use a durable and flexible material for the housing so that it is less prone to breaking during varying environmental temperatures.
Consider claim 8, Lee discloses (e.g. figures 1-6) an exterior rearview mirror assembly, wherein the sealing element comprises a magnetic material embedded therein (the permanent magnets comprise magnetic material) [see translation abstract  since a vehicle housing is disclosed and there are a finite potential ways in which the material can be selected (i.e. high flexibility, low flexibility, medium flexibility).  A person with ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense; see Pfizer, Inc. v. Apotex, Inc. (480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Further a person of ordinary skill in the art would have been motivated to modify the material to be deformable in order to use a durable and flexible material for the housing so that it is less prone to breaking during varying environmental temperatures.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872